DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  Examiner agrees with Applicant’s arguments that the prior art does not teach, for example, “selecting a graphics profile from a collection of graphics profiles, each graphics profile indicating a specific combination of graphics resources.”  Reference Formanek et al. U.S. Pub. No. 2018/0239648, Singh U.S. Pub. No. 2009/0275407, Criou U.S. Pub. No. 2018/0095799, Kumar et al. U.S. Pub. No. 2015/0356773, Le Bars et al. U.S. Pub. No. 2017/0075713, Chen U.S. Pub. No. 2015/0371355, Chakraborty et al. U.S. Pub. No. 2019/0196858 and Bursell U.S. Pub. No. 2013/0291062 are made of record as teaching the art of virtual machine graphics resource usage.  However, none of the prior art teaches or suggests:  
from claims 2, 9 and 16 – “in response to the determination to allocate a different portion of resources, selecting a graphics profile from a collection of graphics profiles, each graphics profile indicating a specific combination of graphics resources, and allocating the different portion of the available resources on one or more of the plurality of graphics card devices to the virtual machine using the selected graphics profile.”                             


Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 2/23/2021, with respect to the 35 U.S.C. § 103 Rejections of claims 2-25 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of the previous Office Action have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 




/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612